DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (JP 2010221165, see English translation provided).
Regarding claim 1, Suzuki meets the claimed, A method for producing a honeycomb structure, (Suzuki [0038] describes a method for coating a honeycomb structure)the honeycomb structure comprising: an outer peripheral wall; (Suzuki [0008] describes an outer peripheral surface of the honeycomb) a partition wall arranged on an inner side of the outer peripheral wall, the partition wall defining a plurality of cells each extending from one end face to other end face to form a flow path; (Suzuki [0036] describes a plurality of cells formed from a porous partition wall which serve as fluid passages) a plurality of slits spaced apart from each other in a circumferential direction and extending inwardly in a radial direction from the outer peripheral wall, (Suzuki [0036] describes grooves 1d are formed on the outer peripheral surface, see Figure 5 showing the grooves being formed in the same axial direction as the cells and alone the circumferential direction of the honeycomb structure) the plurality of slits being provided such that the outer peripheral wall is opened; (Suzuki Figure 5 shows the outer peripheral wall is opened by the grooves) and a filling material filling each of the slits,  (Suzuki [0036] describes a coating material 65 in the grooves 1d) wherein the method comprises: a preparation step of preparing a honeycomb structure element having the plurality of slits; (Suzuki [0019] describes a previously prepared honeycomb structure) and a filling step of filling the plurality of slits with the filling material by a contacting member by feeding the filling material to an outer peripheral surface of the honeycomb structure element, (Suzuki [0041] and Figure 5 show the leveling means 10 fills the coating material 65 into the grooves 1d) and rotating the honeycomb structure element while pressing a tip portion of the contacting member inclined at an angle relative to a normal line of the outer peripheral surface of the honeycomb structure element against the outer peripheral surface with a force, to obtain the honeycomb structure having the plurality of slits filled with the filling material (Suzuki [0041] and Figure 5 show the leveling means 10 finishes filling the coating material 65 into the grooves 1d while the honeycomb structure is rotated and Figure 5 shows the angle of leveling means 10 compared to the normal line)

    PNG
    media_image1.png
    672
    945
    media_image1.png
    Greyscale

Regarding claim 5, Suzuki meets the claimed, The method for producing a honeycomb structure according to claim 1, wherein the contacting member has a blade shape  (Suzuki [0023] and Figure 5 show leveling means 10 is a blade structure.)
Regarding claim 8, Suzuki meets the claimed, A device for producing a honeycomb structure, (Suzuki [0006] describes an apparatus for making a honeycomb structure) the honeycomb structure comprising: an outer peripheral wall; (Suzuki [0008] describes an outer peripheral surface of the honeycomb) a partition wall arranged on an inner side of the outer peripheral wall, the partition wall defining a plurality of cells each extending from one end face to other end face to form a flow path; (Suzuki [0036] describes a plurality of cells formed from a porous partition wall which serve as fluid passages) a plurality of slits spaced apart from each other in a circumferential direction and extending inwardly in a radial direction from the outer peripheral wall, (Suzuki [0036] describes grooves 1d are formed on the outer peripheral surface, see Figure 5 showing the grooves being formed in the same axial direction as the cells and alone the circumferential direction of the honeycomb structure) the plurality of slits being provided such that the outer peripheral wall is opened; (Suzuki Figure 5 shows the outer peripheral wall is opened by the grooves) and a filling material filling each of the slits, (Suzuki [0036] describes a coating material 65 in the grooves 1d) wherein the device comprises: an element support portion for rotatably supporting a honeycomb structure element having the plurality of slits; (Suzuki [0018] describes a cam motor 5 which rotates cam 2 so that when the honeycomb is placed between cam 2 and base 3 it can be rotated) and a contacting member support portion for pressing a tip portion of a contacting member inclined at an angle relative to a normal line of an outer peripheral surface of the honeycomb structure element against the outer peripheral surface with a force, (Suzuki [0041] and Figure 5 show the leveling means 10 finishes filling the coating material 65 into the grooves 1d, Figure 5 shows the angle compared to the normal line) and wherein the device is configured to fill the plurality of slits with the filling material by the contacting member by rotating the honeycomb structure element with the element support portion, while pressing the tip portion of the contacting member supported by the contacting member support portion against the outer peripheral surface while feeding the filling material to the outer peripheral surface of the honeycomb structure element (Suzuki [0041] describes the coating material 65 is supplied to the surface and then filled into the grooves 1d by leveling with leveling means 10  while being rotated.)
Regarding claim 9, Suzuki meets the claimed, The device for producing a honeycomb structure according to claim 8, wherein the element support portion comprises: a pair of first gripping portions for sandwiching a radial central portion of the honeycomb structure element from both sides in an extending direction of the cells; (Suzuki [0041] describes cam motor 6a and pedestal motor 5a, see Figure 1 showing them in the center radial portion sandwiching either end of the honeycomb structure) and a pair of second gripping portions for sandwiching a radial outer peripheral portion of the honeycomb structure element from the both sides in the extending direction of the cells, (Suzuki [0018] describes cam 2 and base/pedestal 3 which are the same outer peripheral shape as the honeycomb structure)  the second gripping portions being arranged coaxially with the first gripping portions (Suzuki Figure 2 shows motors 5a, 6a are coaxial with the cam 2 and pedestal 3 .)
Regarding claim 10, Suzuki meets the claimed, The device for producing a honeycomb structure according to claim 8, wherein the contacting member has a blade shape (Suzuki [0023] and Figure 5 show leveling means 10 is a blade structure.)
Regarding claim 11, Suzuki meets the claimed, The device for producing a honeycomb structure according to claim 9, wherein each of the second gripping portions has the same outer diameter as that of the honeycomb structure element; (Suzuki [0018] describes cam 2 and base/pedestal 3 which are the same outer peripheral shape as the honeycomb structure)   and wherein the device further comprises an axial center position adjustment portion for simultaneously sandwiching the second gripping portions and the honeycomb structure element from radially outer sides, and aligning axial center positions of the second gripping portions and the honeycomb structure element (Suzuki [0019] and [0025] describe an alignment system using rails 20 and centering plates 21 to align the honeycomb element on the base/pedestal 3 and roller 14 to align cam 2, see Figure 2 for the sandwiching movement.)

Regarding claim 12, Suzuki meets the claimed, The device for producing a honeycomb structure according to claim 11, wherein a gripping pressure of the second gripping portions is switchable, (Suzuki [0018]-[0019] describes the honeycomb is either on the cam and pedestal or off, therefore the “gripping pressure” is switchable between on and off. Likewise, the pedestal can be raised, which also is capable of “switching” the pressure, see Suzuki [0039]) and wherein the gripping pressure of the second gripping portions when the axial center positions are aligned by the axial center position adjustment portion is lower than that of the second gripping portions when the filling material is filled (Suzuki [0018]-[0019] describes the process of aligning the honeycomb with the pedestal 3. The honeycomb is not yet aligned on the pedestal during alignment and therefore the pressure is lower than when the honeycomb is placed on the pedestal 3 during the filling.)
Claim 12 contains limitations regarding the gripping pressure of the second gripping portions which are the intended use of the apparatus. Apparatus claims cover what the object is, not what the device does. The apparatus described in Suzuki is capable of varying the height of the pedestal so therefore it is capable of varying the pressure when raised against the honeycomb, see Suzuki [0039]. The apparatus of Suzuki is capable of performing the intended use and contains the relevant structure to perform it. Therefore, all the limitations of claim 12 are met by Suzuki, see MPEP §2114 Section II. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki modified by Nagai (US 2018/0222083)
Regarding claim 2, Suzuki does not explicitly meet the claimed, The method for producing a honeycomb structure according to claim 1, wherein an inclination angle of the contacting member relative to the normal line is 30º or more and 75º or less.
Analogous in the field of honeycomb manufacturing, Nagai does not explicitly meet the claimed, The method for producing a honeycomb structure according to claim 1, wherein an inclination angle of the contacting member relative to the normal line is 30º or more and 75º or less, however Nagai [0012] describes a process of adding a coating into recessed cells on a surface of a honeycomb structure using a squeegee. Nagai [0012] describes a contact angle between the squeegee and the surface is a result-effective variable which modifies the depth to which the material is filled. It would have been obvious to a person of ordinary skill in the art to modify the angle of the contacting through routine optimization in order to optimize the depth of filling, see Nagai [0012] and MPEP §2144.05 II Section B. 
The courts have held that the application of a known technique to a known device to yield a predictable improvement would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143.
Although Nagai does not describe applying a filling material into slits on the outer peripheral surface, Nagai describes a similar process of filling in openings with a material. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date to apply the known technique of angling the squeegee device as described in Nagai to the method of using a leveling means to fill material into slits as previously described in Suzuki in order to affect the depth to which the opening is filled, see Nagai [0012].

Claims 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki modified by Yamada  (US 2019/0193067).
Regarding claim 3, Suzuki does not meet the claimed, The method for producing a honeycomb structure according to claim 1, wherein a pressing force of the tip portion of the contacting member against the outer peripheral surface of the honeycomb structure element is 1 N or more and 150 N or less.
Analogous in the field of honeycomb manufacturing, Yamada does not explicitly meet the claimed, The method for producing a honeycomb structure according to claim 1, wherein a pressing force of the tip portion of the contacting member against the outer peripheral surface of the honeycomb structure element is 1 N or more and 150 N or less, however, Yamada [0157] describes that pressure of rollers can be adjusted while applying a coating to the outer peripheral surface of the honeycomb.
	Yamada [0157] describes a process of applying a coating to a honeycomb structure by pressing with a roller. Yamada discloses the pressure of the rollers while applying the coating is a result-effective variable and affects the amount of coating. It would have been obvious to a person of ordinary skill in the art before the filing date to modify the method of coating described by Suzuki by optimizing the pressure of the application tools through routine experimentation as described in Yamada in order to control the coating amount, see Yamada [0157] and MPEP §2144.05 II Section B.
Regarding claim 4, Suzuki does not meet the claimed, The method for producing a honeycomb structure according to claim 1, wherein the honeycomb structure element is rotated by one or more revolutions and 50 or less revolutions while pressing the tip portion of the contacting member against the outer peripheral surface of the honeycomb structure element.
Yamada further meets the claimed, The method for producing a honeycomb structure according to claim 1, wherein the honeycomb structure element is rotated by one or more revolutions and 50 or less revolutions while pressing the tip portion of the contacting member against the outer peripheral surface of the honeycomb structure element (Yamada [0152] describes a method to apply a coating to the outer peripheral surface of a honeycomb structure in which the honeycomb structure is rotated 1 to 10 times.)
	It would have been obvious to a person of ordinary skill in the art to combine the rotational method of Suzuki with the method of rotating the honeycomb between 1 and 10 times as described by Yamada in order to ensure the periphery of the honeycomb structure is coated, see Yamada [0152].
Regarding claim 6, Suzuki does not meet the claimed, The method for producing a honeycomb structure according to claim 1, wherein the filling step is carried under a humidity controlled environment of 30 RH% or higher.
Yamada further meets the claimed,  The method for producing a honeycomb structure according to claim 1, wherein the filling step is carried under a humidity controlled environment of 30 RH% or higher (Yamada [0159] describes process in which a coating having been applied to the outer periphery of the honeycomb is dried. Yamada [0159] discloses that humidity of the conditions can affect the drying process.)
Although Yamada does not explicitly disclose a humidity-controlled environment of 30% or higher, Yamada discloses that relative humidity is a result-effective variable that affects the drying of the coatings applied to the honeycomb structure. It would be obvious to a person of ordinary skill in the art to optimize the humidity through routine experimentation in order to optimize the drying of the honeycomb coating, see Yamada [0152] and MPEP §2144.05 II Section B. 
Regarding claim 7,  Suzuki [0030] describes the rotational speed but does not explicitly meet the claimed, The method for producing a honeycomb structure according to claim 1, wherein a rotational speed of the honeycomb structure element is 30 rpm or more and 120 rpm or less.
Yamada further meets the claimed, The method for producing a honeycomb structure according to claim 1, wherein a rotational speed of the honeycomb structure element is 30 rpm or more and 120 rpm or less (Yamada [0153] describes a process of applying a coating to the outer peripheral wall of a honeycomb structure. Yamada [0152] describes rotating the roller at 0.1 to 100 rpm.)
	The claimed range of 30 rpm – 120 rpm overlaps with the described range in Yamada of 0.1 to 100 rpm. Yamada [0153] discloses the rotational speed of the honeycomb is a result-effective variable that affects the amount of coating that is adhered to the honeycomb. It would be obvious to a person of ordinary skill in the art before the filing date to optimize the rotation of the honeycomb in Suzuki through routine experimentation in order to optimize the amount of coating on the outer surface of the honeycomb, see Yamada [0153] and MPEP §2144.05 II Section B.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2015/0260066, cited on the IDS dated 10/27/2021, see [0048]-[0049] describing the honeycomb structure and [0132] describing the method of adding material into the slits.
US 7,981,476, see Figure 3 and col. 5 lines 15-52 which describe an apparatus for coating the outer surface of honeycomb, the apparatus has pedestals and cams for gripping and rotating the honeycomb, see col 6 lines 40-58 describing rotating an applying a coating to the honeycomb surface using a smoothing means. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744